Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  162373(107)                                                                                          Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
       Plaintiff-Appellee,
                                                                      SC: 162373
  v                                                                   COA: 345491
                                                                      Wayne CC: 18-000074-FC
  DAMETRIUS BENJAMIN POSEY,
        Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a Standard
  4 brief as a supplement to the application is GRANTED. The Standard 4 brief submitted
  on March 2, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 26, 2021

                                                                               Clerk